Case 18-18075-jkf     Doc 43     Filed 07/17/19 Entered 07/17/19 09:30:33         Desc Main
                                 Document      Page 1 of 36




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re:                                               : Bankruptcy No. 18-18075-jkf
  Juanita Rowser and Kenneth L Rowser                  : Chapter 13
                      Debtors                          :
                                                       :
  Deutsche Bank National Trust Company, as             :
  Indenture Trustee, on behalf of the holders of the   :
  Accredited Mortgage Loan Trust 2006-2 Asset          :
  Backed Notes c/o Select Portfolio Servicing Inc.     :
                        Movant                         :
                                                       :
                vs.                                    :
  Juanita Rowser and Kenneth L Rowser                  :
                      Debtors/Respondents              :
                and                                    :
  Scott Waterman, Esquire                              :
                      Trustee/Respondent               :

    MOTION FOR RELIEF FROM AUTOMATIC STAY, UNDER 11 U.S.C. § 362

         Movant, by its Attorneys, Hladik, Onorato & Federman, LLP, hereby requests a
  Termination of the Automatic Stay and leave to proceed with its State Court rights
  provided under the terms of the Mortgage.

         1.      Movant is Deutsche Bank National Trust Company, as Indenture Trustee,
  on behalf of the holders of the Accredited Mortgage Loan Trust 2006-2 Asset Backed
  Notes c/o Select Portfolio Servicing Inc. (“Movant”).

          2.     Debtors, Juanita Rowser and Kenneth L Rowser (“Debtors”) are the
  owners of the premises located at 4383 Garfield Lane, Feasterville Trevose, PA 19053
  (the “Property”).

         3.      Scott Waterman, Esquire is the Trustee appointed by the Court.

        4.    Debtors filed a Petition for Relief under Chapter 13 of the Bankruptcy
  Code on December 06, 2018.

         5.     Movant is the holder of a mortgage lien on the Property in the original
  principal amount of $148,000.00, which was recorded on August 08, 20069 (the
  “Mortgage”). A true and correct copy of the Mortgage is attached hereto as Exhibit “A.”

        6.       The Mortgage was assigned to Movant by way of a written assignment of
  mortgage, recorded on November 17, 2009. A true and correct copy of the assignment of
  mortgage is attached hereto as Exhibit “B.”
Case 18-18075-jkf    Doc 43     Filed 07/17/19 Entered 07/17/19 09:30:33              Desc Main
                                Document      Page 2 of 36


         7.     As of 07/09/2019, the unpaid principal balance is $137,790.23.

         8.     As of 07/09/2019, Movant has not received the monthly post-petition
  Mortgage payments from May 01, 2019 through July 01, 2019 in the amount of
  $1,547.43 each, for a total post-petition arrearage of $4,642.29.

         9.     The entity that has the right to foreclose is Deutsche Bank National Trust
  Company, as Indenture Trustee, on behalf of the holders of the Accredited Mortgage
  Loan Trust 2006-2 Asset Backed Notes c/o Select Portfolio Servicing Inc. by virtue of
  being owner and holder of note.

         10.   Movant has cause to have the Automatic Stay terminated, in order to
  permit Movant to complete foreclosure on its Mortgage.

         11.    This Motion and the averments contained herein do not constitute a waiver
  by the Movant of its right to seek reimbursement of any amounts not included in this
  Motion, including fees and costs, due under the terms of the Mortgage and applicable
  law.

  WHEREFORE, Movant respectfully requests that this Court enter an Order:

         a.     Modifying the Automatic Stay under 11 U.S.C. § 362 of the Bankruptcy
         Code with respect to the Property as to permit Movant to foreclose on its
         Mortgage and allow Movant or any other purchaser at Sheriff’s Sale to take legal
         or consensual action for enforcement of its right to possession of, or title to; and

         b.     Granting any other relief that this Court deems equitable and just.


                                                   Respectfully Submitted,

  Date: 07/17/2019                                 /s/Danielle Boyle-Ebersole, Esquire
                                                   Danielle Boyle-Ebersole, Esquire
                                                   Hladik, Onorato & Federman, LLP
                                                   298 Wissahickon Avenue
                                                   North Wales, PA 19454
                                                   Phone 215-855-9521/Fax 215-855-9121
                                                   debersole@hoflawgroup.com
Case 18-18075-jkf        Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33            Desc Main
                                  Document      Page 3 of 36

                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                : Bankruptcy No. 18-18075-jkf
Juanita Rowser and Kenneth L Rowser                   : Chapter 13
                    Debtors                           :
                                                      :
Deutsche Bank National Trust Company, as              :
Indenture Trustee, on behalf of the holders of the    :
Accredited Mortgage Loan Trust 2006-2 Asset           :
Backed Notes c/o Select Portfolio Servicing Inc.      :
                      Movant                          :
                                                      :
              vs.                                     :
Juanita Rowser and Kenneth L Rowser                   :
                    Debtors/Respondents               :
              and                                     :
Scott Waterman, Esquire                               :
                    Trustee/Respondent                :

                      CERTIFICATION OF SERVICE OF MOTION,
                      RESPONSE DEADLINE AND HEARING DATE

            I, Danielle Boyle-Ebersole, Esq., attorney for Movant, Deutsche Bank National Trust
Company, as Indenture Trustee, on behalf of the holders of the Accredited Mortgage Loan Trust
2006-2 Asset Backed Notes c/o Select Portfolio Servicing, Inc., hereby certify that I served a true
and correct copy of the Motion for Relief from Automatic Stay and Notice of Motion, Response
Deadline and Hearing Date, by United States Mail, first class, postage prepaid, or Electronic
Mail on 07/17/2019 upon the following:

Brad J. Sadek, Esquire                       Juanita Rowser
Via ECF                                      Kenneth L Rowser
Attorney for Debtors                         4383 Garfield Lane
                                             Feasterville Trevose, PA 19053
Scott Waterman, Esquire                      Via First Class Mail
VIA ECF                                      Debtors
Trustee

Dated: 07/17/2019                                /s/Danielle Boyle-Ebersole, Esquire
                                                 Danielle Boyle-Ebersole, Esquire
                                                 Hladik, Onorato & Federman, LLP
                                                 298 Wissahickon Avenue
                                                 North Wales, PA 19454
                                                 Phone 215-855-9521/Fax 215-855-9121
                                                 debersole@hoflawgroup.com
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document      Page 4 of 36




                              EXHIBIT A
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document      Page 5 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document      Page 6 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document      Page 7 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document      Page 8 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document      Page 9 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 10 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 11 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 12 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 13 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 14 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 15 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 16 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 17 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 18 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 19 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 20 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 21 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 22 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 23 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 24 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 25 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 26 of 36




                               EXHIBIT B
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 27 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 28 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 29 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 30 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 31 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 32 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 33 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 34 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 35 of 36
Case 18-18075-jkf   Doc 43   Filed 07/17/19 Entered 07/17/19 09:30:33   Desc Main
                             Document     Page 36 of 36
